Citation Nr: 1138490	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for migraine headache.

2. Entitlement to service connection for a dental disability.

3. Entitlement to service connection for residuals of trauma to the jaw.

4. Entitlement to service connection for a cervical spine disability to include tension headaches and muscle spasms.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1987 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in January 2011, when it was remanded for further development.  As the requested development has not been completed, it must be remanded again to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In its Remand in January 2011, the Board directed that the Veteran should be afforded VA examinations under the duty assist. 

It appears from the file that the examinations were scheduled, but it is unclear why the examinations were not conducted.  






A document from the Denver VA Medical Center in February 2011 indicated that the Veteran refused to attend an examination.  Nevertheless, the same document also referred to the fact that the Veteran could not be reached by phone or mail and that the Veteran was in vocational rehabilitation until March 2011 and "please re-submit with valid contact information."  

In April 2011, the RO asked the Veteran to explain why he did not appear for the VA examination.  The Veteran did not respond to the request.

In light of the conflicting message from the VAMC, and in order to ensure fairness, the case is REMANDED for the following action:

1.  Ensure that VA has a current address for the Veteran that is the same for the RO, the VAMC, and Vocational Rehabilitation services. 

2.  Then afford the Veteran the VA examinations set forth below.  Ensure that proper notification of the scheduled examinations is provided to the Veteran at the current address of record and include a copy of that notification in the Veterans' file.  The scheduling letter should inform the Veteran of the provisions of 38 C.F.R. § 3.326(a) and 38 C.F.R. § 3.655, including the consequences of failure to appear for scheduled examinations without good cause. 

3.  Afford the Veteran the appropriate VA examinations necessary to determine the following: 

a). Whether the Veteran has any current disability of the cervical spine and associated tension headaches and muscle spasms and, if so,


b). Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), or an opinion is not possible without resort to speculation that any current disability is related to the motorcycle accident in service.

c). Whether the Veteran has any current jaw disability, including any dental or tooth pathology and, if so, 

d). Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), or an opinion is not possible without resort to speculation that any current jaw disability, including any dental or tooth pathology, is related to the motorcycle accident in service. 

e). Whether the Veteran has migraine headaches and, if so, 

f). Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), or an opinion is not possible without resort to speculation that any current migraine headaches are related to the motorcycle accident in service. 


If however after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes, when one cause, namely, the accident in service is not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge

The Veteran's file should be provided to the examiner for review. 

4. On completion of the foregoing, the claims should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


